Citation Nr: 0631267	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected tinnitus.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1971 to February 1974.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  



FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, in December 2001, the veteran submitted 
a VA Form 21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative." (hereinafter 
"power of attorney") (POA) in favor of Veterans of Foreign 
Wars of the United States ("VFW").  However, in April 2006, 
he submitted a POA in favor of Disabled American Veterans 
("DAV").  That same month, as his appeal was pending at the 
Board, DAV withdrew its POA.  See generally 38 C.F.R. § 
20.601 (2006) (a specific claim may be prosecuted at any one 
time by only one recognized organization or attorney 
designated by the veteran).  When the veteran was contacted 
by the RO in April 2006, he stated that he desired to retain 
VFW as his representative.  See "report of contact" (VA 
Form 119), dated in April 2006.  That same month, VFW 
indicated that it did not have legal authority to represent 
the veteran.  See letter from VFW, dated in April 2006.  On 
August 29, 2006, the Board sent a letter to the veteran 
notifying him that both DAV and VFW had withdrawn their 
POA's, and that he had 30 days to appoint another 
representative.  He was notified that if a reply was not 
received within that time, that it would be assumed that he 
did not desire representation, and that appellate review of 
his claim would proceed.  As there is no record of reply to 
the Board's August 2006 letter, the Board will proceed with 
the adjudication of the claim.  

In June 2002, the RO granted service connection for tinnitus, 
evaluated as 10 percent disabling.  In February 2003, the 
veteran requested an increased evaluation for tinnitus, 
specifically, a 10 percent evaluation for each ear.  In April 
2003, the RO denied the veteran's request because under 
Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

The Board notes that in its April 2003 decision, the RO 
phrased the issue as whether its June 2002 decision was 
clearly and unmistakably erroneous (CUE).  The RO appears to 
have included language and regulations pertinent both to an 
increased rating claim and a CUE claim in its June 2003 
decision, as well as the February 2004 statement of the case 
(SOC).  However, the June 2002 decision was not final at the 
time the veteran filed his increased rating claim in February 
2003, nor did the veteran's claim argue that there had been 
CUE in the RO's June 2002 decision.  Therefore, a CUE 
analysis would have been inappropriate.  See 38 U.S.C.A. 
§ 7105(c)(West 2002); 38 C.F.R. § 3.105 (2006).  The Board 
further points out that, given the court's decision in Smith 
(discussed infra), and the fact that the RO denied the claim 
as a matter of law, that the outcome of the case would be the 
same no matter how the issue was phrased.        

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act of 2000 have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


